DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 6/22/2020 in relation to application 16/908,380.
The instant application claims benefit to CIP application #15/224,106 to CIP #13/684,424 with a priority date of 11/23/2020.
The Pre-Grant publication # 2020/00320895 is published on 10/8/2020
Claims 1-9 are pending.

Objections
Drawings are objected to as failing to comply with 37 CFR 1,84(p)(5) for reference characters description must appear in the drawings. Since Figure 3 element 130,135 lacks the description for decision output blocks like “yes” or “no” labels, the drawings are objected. Examiner advises Applicant to review the drawings and specification in full to ensure all recited reference numbers are reflected in the drawings as described.. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. An objection to the drawings will not be held in abeyance.
The phrase in claim1 “computer device  .. .. ..  for use said user” appears to be missing conjunction word for status of user in relation to computer device in use. Appropriate correction needed.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are of a processing system. Thus fall within one of the four statutory categories (Step 1: YES)
Claim 1 -9 recite the abstract idea of delivering entertainment content to a user computing device, for a multimedia-based activity.  The said activity here of multimedia presentation is a categorizing phenomenon from a plurality of digital entertainment activities for a child under 60 months of age child. This involves content separation, evaluating status, monitoring based on judgement. They are enumerated to be concepts of mental process based on observation and evaluation activities.  It also involves information processing for a user data, sending the processed data over a network, and displaying information related to the processed data, which describes certain methods of organizing human activity.  The recitation teaches general concepts of communicating parametric information for some specific activities designed for young children by storing and processing data information received from learners.  The process may also include a viewable interactive features on a portable device for a user.   Managing of a personal behavior or relationships or interaction falls under grouping of abstract idea. (STEP 2A, prong 1: Yes). 
The claims recite additional elements, including a plurality of database to display and store results, communicating server, interfaces, processor including an interface with a display.  However, they do not impose meaningful limitations on the abstract idea identified above, as they are recited in a generic manner and no improvements to the functioning of a computer, or to any other technology or technical field found - see MPEP 2106.05(a). Further, the recited processor elements performing recited data manipulations are not tied to subsequent receiving and displaying steps, and thus do not practically apply the abstract idea. The claim itself does not require anything more than displaying information related to this processed data, or alternatively just displaying a user interface at a high level of generality. Therefore, the claims do not include limitations that integrate the judicial exception in a practical application. (Step 2A, prong 2: No).
Additionally, the claims recite additional elements, including processor, server and plurality of input and output devices that are well-understood, routine and conventional limitations that are used to mere instructions to implement the abstract idea on a computer. operating under software control, said processor is coupled via a data communication link to a cloud-hosted service providing a data aggregation service, said processor operates under software control, said processor communicates with an external computer, . These recited computer components are recited at a high level of generality for performing basic computer Furthermore, the specification fails to provide any specificity as to structure corresponding to the recited additional elements, and thus are interpreted as widely prevalent and in common use within the relevant industry. Paragraph 0003 of background information from the instant application, applicant has indicated the use of generic processing learning modules since the rise of the tablet computing devices as well as the smartphone ushers in a new era of learner computing. A delivery of a large amount of learning materials to the fingertips of learners makes learning fun and interactive and their size and weight make them very accessible to younger learners. Thus, these additional elements are well-understood, routine and conventional limitations that amount to mere 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5,7-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated  by  US 20030027112 A1 Warneke et al. (Warneke).

Claim 1. Warneke teaches a  system  for delivering entertainment content to a user (Para 0019 entertainment such as multisensory scenario to complete a game ) , the system comprising: 
a user computing device, said user computing devices being for use said user, said user computing device determining a multimedia-based activity to be presented to said user (Para 0026 
an activity database storing multimedia data related to a plurality of digital entertainment activities, said data being retrieved by said user computing device to present to said user, said multimedia-based activity being presented to said user using said multimedia data retrieved from said activity database (Para 0054, 0055 computer designed to monitor and record the individual's activity to include gaming and entertainment engagement) ; 
wherein said user is a child of under 60 months in age (Para 0056 interactivity with child ) Claim 2.  Warneke teaches a  system  according to claim 1, wherein said activity database is partially stored on a server remote from said user computing device. (Para 0028 number of remote clients operatively or communicatively coupled to the server)Claim 3. . Warneke teaches a  system  according to claim 2 wherein said user computing device communicates with said server wirelessly (Para 0041 wireless transceiver).Claim 4. Warneke teaches a  system  according to claim 1, wherein said user computing device is a portable, touch enabled computing device (Para 0034 network personal computer interface for touch inputs).Claim 5. Warneke teaches a  system  according to claim 1, wherein said user computing device is equipped with a voice interface for providing audio instructions to said user for said activity (Para 0058 a program presents a synchronous pairing of auditory and visual global knowledge/vocabulary words).Claim 7. Warneke teaches a system according to claim 1, wherein at least a portion of said activity database is resident on said user computing device (Para 0032 remote client can all include processor capabilities coupled to a data storage device to support activity database as a resident one)Claim 8. Warneke teaches a system according to claim 7, wherein a remainder of said activity database is resident on a server remote from said user computing device, said user computing device downloading data from said server as necessary for said multimedia-based activities to be presented to said user (Fig.3A data can be transferred via the Internet 303 between the base server 301 and the remote client 302; Para 0026, 0044 portions of the software or multi-media lesson programs can download and store on an off-site server).
Claim 9. Warneke teaches a  system  according to claim 1, wherein said user computing device uses a pattern of user activity to determine at least one activity to be presented to said user (Para 0101 pattern for reading comprehension section is followed).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. US 20030027112 A1 Warneke et al. (Warneke) in view of US Patent Application Publication No.  US 20160027323 A1 to MA et al.  (MA).

Claim 6. Warneke teaches a system according to claim 1, wherein said user computing device determines said multimedia-based activity not exclusively by using a pseudo-random number generator. MA  however, teaches user computing device determining multimedia-based activity using a pseudo-random number generator (Para 0032 challenge card selection performed by a child may relate to a set of procedures or activities that is part of pseudo-number generations such as number of attribute dependencies)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have incorporate user computing device determining multimedia-based activity using a pseudo-random number generator as taught  by MA into the delivering activity content system of Warneke, so that multimedia determining benefit could easily be achieved via structured storage of reusable components.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. Z./
Examiner, Art Unit 3715
September 10, 2021
/THOMAS J HONG/Primary Examiner, Art Unit 3715